Citation Nr: 1811001	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a left ankle/foot condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1980 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in December 2016.  A copy of the transcript is of record.

In October 2017, the Board requested expert medical opinion from the Veterans Health Administration (VHA) on the issues of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  An opinion was received in December 2017.  As this opinion is fully favorable to the Veteran, the Board will proceed to adjudicate the claims on the merits rather than delay the case to provide the Veteran a copy of the opinion letter with an opportunity to respond.

The issue of the Veteran's service connection claim for a left ankle/foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss is related to service.

2.  The evidence of record is in equipoise as to whether the Veteran's bilateral tinnitus is related to service.
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the evidence must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for bilateral hearing loss and bilateral tinnitus related to in-service noise exposure.  The record demonstrates that the Veteran currently has bilateral hearing loss disability per VA standards.  See 38 C.F.R. § 3.385.  A June 2010 VA examination report contains findings indicative of up to moderate bilateral sensorineural hearing loss.  Further, the VA examination report notes a diagnosis of bilateral tinnitus.

Throughout the record, the Veteran has credibly stated he was exposed to various forms of acoustic trauma during service.  At the June 2010 VA examination, the Veteran stated he was exposed to hazardous noise while performing military duties as a cannon crewman.  In particular, the Veteran reported exposure to noise from gunfire, artillery, heavy equipment, helicopters, and explosions.

While service treatment records are silent for any complaints or treatment for hearing-related issues, the Board finds the Veteran's reports of noise exposure credible and consistent with the evidence of record and the Veteran's service duties as a cannon crewman.

The dispositive issue on appeal concerns whether there is a causal relationship between the Veteran's current bilateral hearing loss and tinnitus; and exposure to acoustic trauma in service.

The record includes opinions for and against the claim.  In June 2010, the VA examiner concluded the Veteran's hearing loss and tinnitus were likely not due to service.  In support of this opinion, the examiner stated the Veteran had normal hearing upon separation from service and that there was no scientific support for the concept of delayed onset hearing loss.  The examiner also noted that the Veteran did not report having symptoms of tinnitus until four years prior to the examination.

However, the VA examiner did not discuss the significance, if any, of inconsistent audiometric testing including audiometric test results greater than 20 decibels which the United States Court of Appeals for Veterans Claims has considered as reflecting abnormal hearing.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, in October 2017, the Board sought additional opinion from a VHA otolaryngologist.  In December 2017, this examiner found the Veteran's in-service audiograms showed evidence of fluctuations on hearing consistent with temporary threshold shifts and cochlear damage.  The examiner noted that recent medical literature shows that cochlear nerve degeneration may occur despite return of normal hearing thresholds following noise exposure.  Based on the Veteran's audiological findings and significant in-service noise exposure, the examiner opined it is more likely than not that the Veteran's hearing loss and tinnitus are related to military noise exposure.

The June 2010 and December 2017 opinions are rendered by equally qualified professionals with no compelling reason to discount the basis for either opinion. 

In sum, based on the totality of the evidence and affording the Veteran the benefit of all reasonable doubt, the Board finds that the Veteran's current hearing loss and tinnitus are causally related to his exposure to noise while in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence'..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")  As such, he is entitled to a grant of service connection for bilateral hearing loss and bilateral tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for a bilateral tinnitus is granted.


REMAND

Regarding the claim for service connection for a left ankle/foot disability, the Veteran attributes a current left ankle/foot disorder to left ankle injuries he sustained in service.

The Veteran underwent a May 2010 VA examination for his left ankle/foot disorder.  In an August 2010 examination report, the examiner noted a diagnosis of "left ankle sprain, resolved, with residual tallar exostosis."  The examiner opined that the ankle sprain condition was less likely as not caused by or a result of service, but indicated she was unable to provide an opinion regarding the exostosis condition due a lack of documentation of the condition since service.  Given the examiner's diagnosis of exostosis as a residual condition, it is unclear as to whether the condition is a residual of ankle sprain injuries documented in the Veteran's service treatment records.  For this reason, the Board finds that an additional VA examination and opinion is necessary to further evaluate the nature and etiology of the Veteran's claimed left ankle/foot disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his claimed left ankle/foot disability.  All attempts to procure such records must be documented in the file.

3.  Schedule the Veteran for an additional VA examination to determine the nature and etiology of any diagnosed left ankle/foot disorder, to include exostosis of the left talus bone.  Access to the electronic claims file must be made available to the examiner for review.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner must render an opinion as to the following questions:

Whether it is at least as likely as not (50 percent probability or more) that any diagnosed left ankle/foot disability, to include exostosis of the left talus bone, is related to events in service.  In providing this opinion, the examiner's attention is directed toward the following:

* 1981-82 service treatment records reflecting treatment for a sprained left ankle; 
* An August 2010 VA examination report noting a diagnosis of left ankle sprain, resolved, with residual tallar exostosis; and
* A January 2017 Disability Benefits Questionnaire noting a diagnosis of exostosis of the left talus bone.

A complete rationale for all stated opinions is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or by the examiner himself or herself (because he or she does not have the needed knowledge or training).

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


